                                                             MEMO ENDORSED
                                                    March 18, 2020

Hon. Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                      Re:     United States v. Kawain Nelson, 18-CR-454


Dear Judge Failla,

        Mr. Nelson is currently scheduled to be sentenced by Your Honor on March 23, 2020.
With the consent of the government, I respectfully request an adjournment of sentencing. In
light of the current national crisis, and attempts by everyone to avoid non-essential gatherings,
it does not seem advisable to gather for Mr. Nelson’s sentencing, especially since he faces a
mandatory minimum sentence of 5 years.

       Accordingly, I respectfully request a two-month adjournment of Mr. Nelson’s
sentencing to whatever date the Court deems appropriate.

        Thank you very much for your consideration.

                                                    Respectfully submitted,

                                                            /s/

                                                    Florian Miedel
                                                    Attorney for Kawain Nelson



cc:    AUSA Sarah Krissoff
       AUSA Frank Balsamello
Application GRANTED. The sentencing hearing currently scheduled
for March 23, 2020, is hereby ADJOURNED to June 23, 2020, at 3:30
p.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40
Foley Square, New York, New York.

Dated:   March 18, 2020          SO ORDERED.
         New York, New York



                                 HON. KATHERINE POLK FAILLA
                                 UNITED STATES DISTRICT JUDGE
